Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 4-12 and 15-18 are currently pending.
	Claims 1, 10 and 15 have been amended.
	Claims 2, 3, 13 and 14 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered and were persuasive, however a new grounds of rejection has been made in view of newly cited Mende (2017/0271828), see rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 10-12, 15, 16, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nightingale (6,404,215 Previously cited by Examiner) in view of McTigue (Previously cited by examiner 2003/0193341) in view of Kunze (WO2013/124002 as cited by applicant) in view of Mende (newly cited by examiner 2017/0271828).

a first probe tip (104) arranged with respect to a first rotational axis (Col 4 lines 16-19) relative to the test probe (represented by dotted line of 108 in Fig 5 ); and 
a second probe tip (fig 2 showing a pair of tips being used) arranged with respect to a second rotational axis relative to the test probe; and 
a first connector (50) and a second connector (52)
wherein a first tilt angle between the first probe tip and a plane comprising both the first rotational axis and the second rotational axis is not equal to zero (deflection distance 108 results in non-zero angle from the rotational axis)
wherein a second tilt angle between the second probe tip and the plane is not equal to zero (Fig 2 shows two similarly rotated probes).
Nightingale does not explicitly teach wherein the first tilt angle is configured as not being equal to the second tilt angle. 
McTigue however teaches a similar differential test probe (Fig 2a, 200) including a first (208) and second (209) probe tip (see [0059]) including wherein the first tilt angle (a1) is configured as not being equal to the second tilt angle (a2, see [0060] independent offset angles) and wherein the first probe tip and the second probe tip are configured to be moved simultaneously (Figs 2A and C wherein independent positioning elements 216 and 217 adjust the probe tips without restriction from the other meaning they may be moved simultaneously).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the differential test probe of Nightingale to include the different tilt angles of McTigue in order to improve contacting of various configurations of probe points without damaging the device under test as suggested by McTigue (see [0073]).

Kunze however teaches a similar differential test probe (Fig 1) including wherein the first probe tip and the second probe tip (5) are configured to only be moved simultaneously via interlocking teeth (3).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the differential test probe of Nightingale in view of McTigue to include the simultaneous motion of Kunze in order to facilitate and accelerate adjustment by only requiring a single adjustment as opposed to the multiple adjustments of McTigue or the complete removal and replacement of Nightingale. 
Nightingale in view of McTigue in view of Kunze does not explicitly teach wherein the first and second connectors are coaxial, and wherein the first coaxial connector comprises a first radio frequency adaptor, and the second coaxial connector comprises a second radio frequency adaptor, wherein each of first and second radio frequency adaptors is configured to be replaceable. 
Mende however teaches a similar test probe (Fig 1) including wherein the each connector (device between pins 111 and accessory 140) is coaxial (see [0014]), and wherein each coaxial connector comprises a respective radio frequency adaptor (120 and 200), wherein each of radio frequency adaptors is configured to be replaceable (see [0018] teaching re-attachable coax connectors which make the adaptor end of the probe replaceable). 
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify to modify the test probe of Nightingale in view of McTigue in view of Kunze to have each connector utilize the coaxial connector and adaptor of Mende in order to reduce interference in the test signal resulting in more accurate test results as suggested by Mende (see [0005]).



Regarding claim 11, Nightingale in view of McTigue in view of Kunze in view of Mende teaches the test probe according to claim 10, and Mende further teaches wherein the first coaxial connector and the second coaxial connector are connected to each other in a force-fitting manner (see [0018] SMP connector).

Regarding claim 12, Nightingale in view of McTigue in view of Kunze in view of Mende teaches the test probe according to claim 10, and Nightingale further teaches wherein the first connector is rotationally symmetric with respect to the first rotational axis (shown in Fig 1), and the second connector is rotationally symmetric with respect to the second rotational axis (shown in Fig 1) as combined with the coaxial connector of Mende in claim 1.

Regarding claim 15, Nightingale in view of McTigue in view of Kunze in view of Mende teaches the test probe according to claim 1, and Mende further teaches wherein each of the first and the second radio frequency adaptors is at least partially surrounded by an isolator (207 see [0019]).

Regarding claim 16, Nightingale in view of McTigue in view of Kunze in view of Mende teaches the test probe according to claim 15, and Mende further teaches wherein the isolator is made of Teflon (see [0019]).

.

Claims 4, 7-9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nightingale in view of McTigue in view of Kunze in view of Mende in view of Groshong (2006/0267606 Previously cited by Examiner).
Regarding claim 4, Nightingale in view of McTigue in view of Kunze in view of Mende teaches the test probe according to claim 1, and Nightingale further teaches wherein the test probe further comprises a first pin body (92); a second pin body (Fig 2 showing multiple pins) but does not explicitly teach a first discrete resistor arranged between the first probe tip and the first pin body; and a second discrete resistor arranged between the second probe tip and the second pin body.
Groshong however teaches a similar test probe (Fig 3b) including a first discrete resistor (105) arranged between the first probe tip (104) and the first pin body (110) and a second discrete resistor arranged between the second probe tip and the second pin body (Fig 4B showing a plurality of similar probes).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the test probe of Nightingale in view of McTigue in view of Kunze in view of Mende to include the discrete resistor of Groshong as a damping resistor resulting in improved accuracy probing high frequency signals as suggested by Groshong (see [0024])

Regarding claim 7, Nightingale in view of McTigue in view of Kunze in view of Groshong in view of Mende teaches the test probe according to claim 4, and Groshong further teaches wherein the test 

Regarding claim 8, Nightingale in view of McTigue in view of Kunze in view of Groshong in view of Mende teaches the test probe according to claim 7, and Groshong further teaches wherein the test probe further comprises: a first spring (resilient member, [0021]) member arranged between the first probe sleeve and the first pin body (see [0021]); and a second spring member arranged between the second probe sleeve and the second pin body (Fig 4B showing a plurality of similar probes).

Regarding claim 9, Nightingale in view of McTigue in view of Kunze in view of Groshong in view of Mende teaches the test probe according to claim 7, and Groshong further teaches wherein the first probe sleeve comprises a first distributed capacitor (see [0025]), and the second probe sleeve comprises a second distributed capacitor (Fig 4b showing a plurality of similar probes).

Regarding claim 17, Nightingale in view of McTigue in view of Kunze in view of in view of Mende Groshong teaches the test probe according to claim 4, and Mende further teaches where pins are at least partially covered by isolating caps (distal end of 207 covering pin 111 see Fig 2).

Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nightingale in view of McTigue in view of Kunze in view of Mende in view of Groshong in further view of Brass (5,789,911 Previously cited by Examiner).

Brass however teaches a similar probe (Fig 2) including the use of a resistor between 300 and 370 ohm (Col 5 lines 8-11).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the probe of Nightingale in view of McTigue in view of Kunze in view of Mende in view of Groshong in view of Mende to include the resistor of Brass in order to protect the probe device and testing device from high voltage signals.

Regarding claim 6 Nightingale in view of McTigue in view of Kunze in view of Mende in view of Groshon in further view of Brass teaches the test probe according to claim 4, including  first and second discrete resistors but does not teach the use of a 332 ohm resistor.
Brass however teaches a similar probe (Fig 2) including the use of a 332 ohm resistor (Col 5 lines 8-14 where modifications may be made to the 330 ohm resistor based on the application).
It would have been obvious to one of ordinary skill in the art at the time of the effectively filed date to modify the probe of Nightingale in view of McTigue in view of Kunze in view of Mende in view of Groshong to include the resistor of Brass in order to protect the probe device and testing device from high voltage signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUSTIN R DICKINSON/Examiner, Art Unit 2867     

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867